IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 1, 2009

                                     No. 09-20062                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



DANIEL T MADIS,

                                                   Plaintiff-Appellant
v.

WARDEN EDWARDS; WARDEN BONE; WARDEN GINSEL,

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:09-CV-22


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Daniel T. Madis (“Madis”) appeals the district court’s dismissal of his
§ 1983 action. For the reasons stated below, we affirm.
                           FACTS AND PROCEEDINGS
       Madis, a Texas inmate proceeding pro se and in forma pauperis, filed a
civil rights lawsuit in which he alleged that prison officials denied him food from
May 26, 2005 until December 17, 2005. Madis claims to have filed over fifty


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-20062

grievances during this time, and attached several to his complaint. The most
recent attached grievance was denied on February 14, 2006.
      The district court dismissed the case sua sponte under 28 U.S.C. § 1915A
as frivolous and for failure to state a claim because it was time-barred.
According to the district judge,
      plaintiff’s allegations show that his cause of action accrued on May
      26, 2005. Accepting as true plaintiff’s evidentiary assertion that he
      exhausted his administrative grievances on February 14, 2006, and
      affording his complaint the most liberal of possible constructions,
      plaintiff’s limitations expired on or about February 14, 2008. This
      lawsuit was filed December 23, 2008, over ten months after
      limitations expired, and is barred by limitations.

Madis filed this timely appeal, which he has styled an “Application for a
Certificate of Appealability” under the Antiterrorism and Effective Death
Penalty Act. Madis does not need a certificate of appealability to appeal the
dismissal of his § 1983 claim. See 28 U.S.C. § 2253(c)(1) (“Unless a circuit justice
or judge issues a certificate of appealability, an appeal may be not be taken to
the court of appeals from (A) the final order in a habeas corpus proceeding . . . ;
or (B) the final order in a proceeding under section 2255.”). We treat Madis’s
pleading as a direct appeal of the district court’s dismissal of his complaint
under 28 U.S.C. § 1915A.
                           STANDARD OF REVIEW
      We review de novo the dismissal of a complaint under 28 U.S.C. § 1915A.
Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). To state a claim upon which
relief may be granted, “the plaintiff must plead enough facts to state a claim to
relief that is plausible on its face.” See In re Katrina Canal Breaches Litig., 495
F.3d 191, 205 (5th Cir. 2007) (internal quotations and citation omitted). “[A]
plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
requires more than labels and conclusions, and a formulaic recitation of the



                                         2
                                  No. 09-20062

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007) (internal citation omitted). In effect, “[f]actual allegations must
be enough to raise a right to relief above the speculative level.” Id. (internal
citation omitted); see also Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009).
While pro se complaints are held to less stringent standards than those drafted
by lawyers, “conclusory allegations or legal conclusions masquerading as factual
conclusions will not prevent a motion to dismiss.” Taylor v. Books A Million,
Inc., 296 F.3d 376, 378 (5th Cir. 2002) (quotation omitted).
                                 DISCUSSION
      A district court may sua sponte dismiss a complaint as frivolous on
statute-of-limitations grounds if it is clear from the complaint that the claims are
time-barred. Moore v. McDonald, 30 F.3d 616, 620 (5th Cir. 1994). Because
§ 1983 does not provide a statute of limitations, the forum state’s general
personal injury limitations period applies. Id. In Texas, the applicable period
is two years. Stanley v. Foster, 464 F.3d 565, 568 (5th Cir. 2006) (citing Tex. Civ.
Prac. & Rem. Code Ann. § 16.003(a) (Vernon 2002)).            Although the Texas
limitations period applies, federal law governs when Madis’s claim accrued. See
Harris v. Hegmann, 198 F.3d 153, 157 (5th Cir. 1999). Under federal law, a
claim generally accrues “the moment the plaintiff becomes aware that he has
suffered an injury or has sufficient information to know that he has been
injured” and that there is a connection between his injury and the defendant’s
actions.   Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th Cir. 2001)
(internal quotation marks and citation omitted). The statute of limitations is
tolled while a prisoner fulfills 42 U.S.C. § 1997e’s administrative exhaustion
requirement. See Wright v. Hollingsworth, 260 F.3d 357, 359 (5th Cir. 2001).
      The district court correctly determined that Madis’s claims are time-
barred. Even assuming that the statute of limitations did not start running
until Madis’s final administrative grievance was denied on February 14, 2006,

                                         3
                                  No. 09-20062

the two-year period expired in February 2008, some ten months before Madis
filed this lawsuit in December 2008.        Madis nonetheless argues that the
limitations period should be equitably tolled because he was in Administrative
Segregation during the relevant period. Madis states that “[i]n Ad Seg, we can
get no legal assistance, the Officers who deliver[] the books could not give me
any assistance with the preparation of legal documents to pursue this claim.”
Madis further writes that he “had been diligently pursuing [his] rights,” as
demonstrated by his unsuccessful attempt to obtain counsel through the Texas
Civil Rights Project.
      Madis has not shown grounds for equitable tolling. Because the Texas
statute of limitations is borrowed in § 1983 cases, Texas’s equitable tolling
principles apply. See Rotella v. Pederson, 144 F.3d 892, 897 (5th Cir. 1998).
Neither Madis’s lack of representation nor his attempt to acquire counsel is
sufficient to toll the limitations period under Texas law. See Kelly v. City of
Wichita Falls, 65 F. App’x 508 (5th Cir. 2003) (unpublished) (finding no grounds
for equitable tolling under Texas law when plaintiff “was unable to obtain the
services of a lawyer to pursue his claims”); Robinson v. Dallas Police Dept., 275
F.3d 1080 (5th Cir. 2001) (unpublished) (rejecting argument “that limitations
should be equitably tolled under Texas law because [a prisoner was] illiterate
and because he sought the assistance of four different attorneys who should have
been protecting his rights”).      Furthermore, placement in administrative
segregation or solitary confinement is generally not grounds for equitable tolling.
See, e.g., Miller v. Marr, 141 F.3d 976, 978 (10th Cir. 1998) (holding limited
library access insufficient to establish extraordinary circumstances warranting
equitable tolling); Schaefer v. Stack, 641 F.2d 227, 228 (5th Cir. 1981) (holding
under Florida law that imprisonment, even solitary confinement without
adequate access to a law library, does not toll statute of limitations); Lindo v.
LeFever, 193 F. Supp. 2d 659, 663 (E.D.N.Y. 2002) (finding that transfers

                                        4
                                 No. 09-20062

between prison facilities, solitary confinement, lockdowns, and restricted access
to the law library do not qualify as extraordinary circumstances warranting
equitable tolling). Although we have found no Texas decisions directly on point,
the fact of Madis’s administrative segregation does not change our equitable
tolling analysis, especially where, as here, Madis’s only argument is that
administrative segregation affected his access to counsel, which is clearly not a
ground for equitable tolling under Texas law. Though federal courts can also
“fashion their own tolling provision[s] in exceptional situations,” Slack v.
Carpenter, 7 F.3d 418, 420 (5th Cir. 1993) (per curiam) (quotation and citation
omitted), Madis’s “unfamiliarity with the legal process [and] lack of
representation” are not grounds for equitable tolling under federal law either.
Barrow v. New Orleans S.S. Ass'n, 932 F.2d 473, 478 (5th Cir. 1991). The
district court was correct to dismiss Madis’s case as frivolous.
                                CONCLUSION
      The judgment of the district court is AFFIRMED.




                                        5